Title: General Orders, 30 March 1781
From: Washington, George
To: 


                  
                      Friday March 30th 1781
                     Parole 
                     Countersigns 
                  
                  A Sub, Serjeant, and twenty watermen to be sent immediately to Newburgh to assist Captain Nevins in floating the rafts to and stretching the chain at WestPoint.
                  Also a subaltern officer to be immediately sent to the same place to relieve the Subaltern now on command there.
                  A return to be made of all the oarsmen in the several regiments digested into Brigade returns and sent into the Adjutant General’s office by the 4th of April next.
               